Citation Nr: 1452864	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-440 29A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected tinnitus, currently rated 10 percent disabling. 

2.  Entitlement to a higher initial rating for bilateral hearing loss, rated 50 percent disabling prior to May 12, 2012, 60 percent disabling from May 12, 2012 to May 30, 2013, and 50 percent disabling thereafter. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back condition and if so, whether service connection is warranted. 

4.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2013 rating decision granted an increased 60 percent rating for bilateral hearing loss, effective May 12, 2012.  A May 2013 rating decision reduced the 60 percent rating to 50 percent, effective May 31, 2013.  This reduced evaluation did not result in a reduction compensation payments currently being made.  The Veteran continues to appeal for a higher rating for this disability.  

The Veteran's February 2013 supplemental statement of the case notes that a formal hearing before a decision review officer was held at the RO.  Unfortunately, the transcript of the hearing was lost and he was informed of this on February 8, 2013 by his representative.  His representative indicated that the Veteran was satisfied with a decision being rendered based on the evidence of record, even though a transcript of the DRO hearing was not available.  The Veteran subsequently testified at a Board hearing at the RO before the undersigned Veterans Law Judge in April 2014.  


This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.

The issues of entitlement to an increased rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  On May 1, 2012, the Veteran withdrew from appeal his claim of entitlement to an increased rating for tinnitus.

2.  A February 2003 rating decision declined to reopen the claim for service connection for a back condition; the Veteran did not submit a notice of disagreement or new and material evidence within the one-year appeal period following this decision.
 
3.  Evidence submitted since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal on the claim for an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The February 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 

3.  Evidence submitted to reopen the claim for service connection for a back condition is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Tinnitus 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may   be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

Following the November 2010 receipt of the Veteran's substantive appeal to the Board, on May 1, 2012 the Veteran withdrew his appeal for an increased rating for tinnitus.  Consequently, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for in increased rating for tinnitus and it is dismissed.  38 U.S.C.A. § 7105.

II.  New and Material Evidence

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In June 1980, the Veteran requested service connection for back problems.  The    RO denied the claim in December 1980.  The RO considered the Veteran's service treatment records (STRs) in arriving at the decision.  The Veteran's STRs reveal complaints of low back pain in November 1979, February 1980, and April 1980 with a predominant diagnosis of paraspinal muscle spasm.  On April 9, 1980, full range of motion was noted and on April 17, 1980, the Veteran stated that he was feeling no back discomfort.  He was found with good range of motion and an assessment showed paraspinal muscle strain, resolving.  In addition, a VA examination was conducted in July 1980.  A lumbosacral spine X-ray was negative.  The diagnosis was no back condition found. 
 
The RO denied the claim because the Veteran's back problems during service were not shown on the last VA examination.  Within one year of this determination, the Veteran did not express disagreement with the denial, nor was any relevant new and material evidence received by VA prior to the expiration of the one-year appellate period following each rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2014); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the December 1980 rating decision is final.

The Veteran subsequently filed claims to reopen, which were denied in April 1987, September 1994, and June 1999 because the evidence submitted was not new and material.  A September 1999 rating decision denied the claim on the merits because the evidence did not establish a relationship between the current condition and service.  August 2000 and December 2001 rating decisions denied the claim because the evidence submitted was not new and material.  The Veteran did not appeal these decisions, and they are final.  

In November 2002 the Veteran again requested that his claim for service connection for a back condition be reopened.  A February 2003 rating decisions declined to reopen the claim as the evidence submitted, VA treatment records from December 2001 to November 2002, did not raise a reasonable possibility that the prior outcome 
of the claim would change.  The Veteran did not express disagreement with this 
decision, nor was any relevant new and material evidence received by VA prior to the expiration of the appellate period.  Id.  As such, the February 2003 rating decision is final.

In November 2007, the Veteran requested that his claim for service connection for a back condition be reopened.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished   fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for reopening a claim is low.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Evidence submitted and obtained since the February 2003 rating decision includes a statement received in July 2012 from a VA internist who opined that the Veteran's chronic low back pain is most likely caused by or the result of lifting boxes in service.  The credibility of this statement is presumed for the purposes of reopening.  See id.  This evidence is new, as it had not been previously considered by VA and material as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the claim is reopened.  


ORDER

The Veteran's appeal for an increased rating for tinnitus is dismissed.

New and material evidence having been submitted, the Veteran's claim for service connection for a back condition is reopened, and to this extent only, the appeal is granted.

REMAND

Reopening the back claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, further development is needed prior to the disposition of the Veteran's claim for service connection for back condition.  Additionally, the Veteran's claim for an increased rating for hearing loss also requires additional development.  

At his hearing the Veteran testified that his bilateral hearing loss has increased since his last VA examination.  In addition, he testified that a VA physician has informed him that he can no longer wear his hearing aids because of a hole in his eardrum.  

In July 2014, the Veteran submitted an authorization form for private and VA treatment records. The Veteran requested that the RO obtain his private treatment records from Gerson Jimenez Castanon, M.D., in Guayama, Puerto Rico from 1986.  The Veteran also requested that the RO obtain VA treatment records from Lowell, Massachusetts; Ponce and San Juan, Puerto Rico; Fort Myers and Orlando, Florida; Columbus, Ohio; Elgin, Illinois; and East Orange, New Jersey.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with his hearing loss claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  After securing an updated release form, request that records of treatment for the Veteran's back disability from Dr. Gerson Jimenez Castanon in Guayama, Puerto Rico.  If the requested records are not available, the Veteran should be notified of such.

2.  Obtain VA treatment records not already of record from Lowell, Massachusetts; Ponce and San Juan, Puerto Rico; Fort Myers and Orlando, Florida; Columbus, Ohio; Elgin, Illinois; and East Orange, New Jersey.  If there are no records available from these facilities, the claims file should be annotated to reflect such and the Veteran notified of such.  

3.  Schedule the Veteran for a VA audiological evaluation to ascertain the current severity of his service-connected bilateral hearing loss.  The Veteran's paperless claims file must be reviewed by the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on examination of the Veteran and review of the record, the examiner should also provide an opinion regarding the following:

a.  Is there any condition of the ear which prevents him from using his hearing aids?  

b.  Does the Veteran's service-connected bilateral hearing loss and tinnitus render the Veteran unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities?  Please explain why or why not.

4.  After the development requested above as well as  any additional development deemed necessary has    been completed, the record should again be reviewed.    If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with  a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


